STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                               May 16, 2014
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
KIMBERLY A. LAMP,                                                             OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 13-0222	 (BOR Appeal No. 2047646)
                   (Claim No. 2002006188)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

CAMDEN CLARK MEMORIAL HOSPITAL CORPORATION,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Kimberly A. Lamp, by George Zivkovich, her attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. The West Virginia Office of the
Insurance Commissioner, by Anna Faulkner, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated February 5, 2013, in
which the Board affirmed an August 22, 2012, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s November 7, 2011;
January 4, 2012; and February 29, 2012, decisions denying Ms. Lamp’s requests for retroactive
authorization of multiple trigger point injections. The Court has carefully reviewed the records,
written arguments, and appendices contained in the briefs, and the case is mature for
consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.
                                                1
       Ms. Lamp filed a report of injury on June 18, 2001, indicating that she was injured while
carrying radiographic films and their jackets to and from viewing rooms while employed as a
radiographic clerk at Camden Clark Memorial Hospital. The claim was held compensable and
Ms. Lamp underwent extensive lumbar spine surgery to treat the compensable injury. Michael
Shramowiat, M.D., began treating Ms. Lamp following the compensable injury. Dr. Shramowiat
is Ms. Lamp’s primary care provider for pain management, and has requested retroactive
authorization for multiple trigger point injections administered to Ms. Lamp for the treatment of
ongoing back pain.

        On November 7, 2011, the claims administrator denied a request for authorization of
trigger point injections administered during an October 31, 2011, office visit with Dr.
Shramowiat. On January 4, 2012, the claims administrator denied a request for authorization of
trigger point injections administered during a December 28, 2011, office visit with Dr.
Shramowiat. On February 29, 2012, the claims administrator denied a request for authorization
of trigger point injections administered during a February 28, 2012, office visit with Dr.
Shramowiat. The Office of Judges affirmed the November 7, 2011; January 4, 2012; and
February 29, 2012, claims administrator’s decisions and held that the trigger point injections
administered on October 31, 2011; December 28, 2011; and February 28, 2012, do not constitute
reasonably required medical treatment in relation to the compensable injury.

        The Office of Judges found that Ms. Lamp has made prior requests for additional medical
treatment which were denied based on the reports of Charles Lefebure, M.D.; Prasadarao
Mukkamala, M.D; and Saghir Mir, M.D., who all opined that Ms. Lamp has reached maximum
medical improvement and concluded that her current symptomology stems from pre-existing
degenerative changes unrelated to the compensable injury. The Office of Judges then found that
Ms. Lamp’s current condition is the result of non-compensable degenerative changes and is not
related to her compensable injury. Further, the denial of a separate request by Ms. Lamp for
authorization of bilateral mid and lower lumbar trigger point injections was affirmed by this
Court in Case Number 12-0926. The Board of Review affirmed the reasoning and conclusions of
the Office of Judges in its decision of February 5, 2013. We agree with the reasoning and
conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                        Affirmed.

ISSUED: May 16, 2014



                                                2
CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                               3